DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 7/5/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 18 and 21 require that when the lock magnet is in the decoupling position, the 1st lockset magnet is misaligned with the 1st strikebox magnet. Then, the claim recites that the closing force generated by the magnetic interaction is “reduced”.
At the instant, the limitation is indefinite since if it is “reduced”, that means that there still some closing force. However, it is unclear how since the 1st lockset magnet is misaligned with the 1st strikebox magnet. As well known in the art, when two magnets are misaligned, then there is no magnetic interaction, i.e. no force generated.
Therefore, in order to continue with the examination, the limitation will be interpreted as no closing force is generated. Correction is required.

Claim 21 requires that there is a magnetic repulsion that urges the door to the open position. However, as claimed, the invention is not capable of performing that function.
The claim only requires a 1st lockset magnet and a 1st strikebox magnet, that when the manual actuator moves the 1st lockset magnet to a position misaligned, there is no closing force generated by the magnetic attraction.
Then, in that position, then how the repulsion force is generated to urge the door to the open position? 
Therefore, in order to continue with the examination, the claim will be interpreted as the 1st lockset magnet comprising a magnet that has a 1st and 2nd poles (similar to claim 1) and the 1st strikebox magnet with a strikebox pole; and when closed, poles allows the magnetic attraction and when the 2nd pole of the 1st lockset magnet is presented, the 2nd pole and the strikebox pole will repeal, creating the repulsing force claimed to move the door open. Correction is required.

Claim 26 presents the same issue as previously mentioned for claim 21 above. The claim requires repulsion, but the claimed invention will not be capable of performing it. Therefore, in order to continue with the examination, claim 26 will be interpreted as having a strikebox magnet and the same stuff about the poles as mentioned above with respect to claim 21. Correction is required.

Allowable Subject Matter
Claims 1-5, 7-15, 17 are allowed.
Claims 18, 21 and 26, as interpreted above, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 19, 20, 22-5 and 27 will also be allowed since the claims depend from claims 18, 21 and 26 above.

Response to Arguments
With respect to the 112-2nd paragraph rejection to claims 18 and 21, the applicant argues that the limitation, that when the 1st lockset magnet is misaligned with the 1st strikebox magnet such that the closing force generated by the magnetic interaction is reduced, is not indefinite.
The applicant came up with the argument that when the magnets are moved out of alignment, with one another, the magnetic fields continue to interact with one another to generate a reduced attraction. 
Yes, when one magnet is moved from alignment, the attraction is reduced. 
However, the claim requires that when the magnets are in the decoupled position and that the magnets are misaligned, the attraction is reduced. If the magnets are not aligned, then there is no magnetic attraction. Therefore, the argument is not persuasive and the rejection is maintained.
With respect to the 112-2nd paragraph rejection to claims 21 and 26, the applicant believes that the current amendment will overcomes the issue. However, the current amendment does not overcome the issue.
The current amendment requires that in the coupled position, a first pole of the lockset magnet is aligned with a second pole of the strikebox magnet, which poles have different polarity. 
Then, the claim requires that in the decoupled position, the poles are misaligned. And in this position, magnetic repulsion of the magnets will urge the door to move away. However, how that is possible?
In order to urge the door away, one of the magnets need to have another pole, that when in the decoupling position, the two magnets present identical poles, and then this allows the door to be urged away. Therefore, the argument is not persuasive and the rejection is maintained.
With respect to the 112-2nd paragraph rejection to claims 18 and 21, the applicant argues that the limitation, that when the 1st lockset magnet is misaligned with the 1st strikebox magnet such that the closing force generated by the magnetic interaction is reduced, is not indefinite.
The applicant came up with the argument that when the magnets are moved out of alignment, with one another, the magnetic fields continue to interact with one another to generate a reduced attraction. Yes, when one magnet is moved from alignment, the attraction is reduced. 
However, the claim requires that when the magnets are in the decoupled position and that the magnets are misaligned, the attraction is reduced. If the magnets are not aligned, then there is no magnetic attraction. Therefore, the argument is not persuasive and the rejection is maintained.
With respect to the 112-2nd paragraph rejection to claims 21 and 26, the applicant believes that the current amendment will overcomes the issue. However, the current amendment does not overcome the issue.
The current amendment requires that in the coupled position, a first pole of the lockset magnet is aligned with a second pole of the strikebox magnet, which poles have different polarity. 
Then, the claim requires that in the decoupled position, the poles are misaligned. And in this position, magnetic repulsion of the magnets will urge the door to move away. However, how that is possible?
In order to urge the door away, one of the magnets need to have another pole, that when in the decoupling position, the two magnets present identical poles, and then this allows the door to be urged away. Therefore, the argument is not persuasive and the rejection is maintained.
Since no argument is persuasive and the examiner will not change his position on the matter, applicant can either provide an amendment to correct the issues or just file an appeal brief to allow the Board of Appeals to decide on the matter.
Prosecution has been closed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



July 14, 2022